DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-5 and 7-8, drawn to an attaching device for attaching a band-like member to a tire inner surface.
Group II, claim(s) 6, drawn to a method for attaching a band-like member to a tire inner surface.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species A1 – wherein the paddle is connected to the holder, and the holder and the paddle integrally move toward and away from the inner surface. 
Species A2 – wherein the paddle is configured to move toward and away from the inner surface independently of the holder. 


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 6.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II, as well as Species A1 and Species A2, lack unity of invention because even though the inventions of these groups require the technical feature of “a holder for holding the band-like member in a wound state … a paddle that is configured to move toward and away from the inner surface … a dispensed portion sequentially dispensed and having a predetermined length being pressure-bonded to the inner surface by repeatedly performing: a bonding operation in which the dispensed portion of the predetermined length that is dispensed from the band-like member in a wound state toward the inner surface … is pressed, by moving the paddle close to the inner surface in a state in which a relative rotation of the tire in the tire circumferential direction with respect to the holder is stopped, and is pressure-bonded to the inner surface and a dispensing operation in which, after the bonding operation, the paddle is moved away from the inner surface, and together with relatively rotating the tire in the tire circumferential direction with respect to the holder … a new dispensed portion having a predetermined length and dispensed … from the band-like member in a wound state toward the inner surface is formed”, Kanzawa (JP 2009-248450, see updated machine translation provided) (of record).  
Kanzawa discloses a holder for holding the band-like member in a wound state (Fig. 2), a paddle that is configured to move toward and away from the inner surface (Fig. 3), a dispensed portion sequentially dispensed and having a predetermined length being pressure-bonded to the inner surface by repeatedly performing (Fig. 4): a bonding operation in which the dispensed portion of the predetermined length that is dispensed from the band-like member in a wound state toward the inner surface is pressed, by moving the paddle close to the inner surface in a state in which a relative rotation of the tire in the tire circumferential direction with respect to the holder is stopped, and is pressure-bonded to the inner surface (Fig. 4) ([0023]-[0025]); and a dispensing operation in which, after the bonding operation, the paddle is moved away from the inner surface, and together with relatively rotating the tire in the tire circumferential direction with respect to the holder, a new dispensed portion having a predetermined length and dispensed from the band-like member in a wound state toward the inner surface is formed (Fig. 4) ([0023]-[0025]).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749